To the certified question based on assignment of error in the instant case propounded by this court to the Supreme Court, the Supreme Court in Davis v. State 192 Ga. 648 (16 S.E.2d 428), answered: "Where a defendant is convicted of crime, and is not sentenced during the current term, and the failure or omission to pass sentence is not at the request or consent of the defendant, but, in the absence of any order or entry, is due altogether to the inaction or oversight of the court, the court, during the succeeding term or terms, does not lose jurisdiction of the case and the person of the defendant, so that the court may not cause the defendant to appear before the court during such subsequent term and be sentenced as if sentence were being passed during the term current with the trial." The assignment of error herein considered is controlled by the foregoing ruling. The remaining assignments of error are without merit. The court did not err in imposing sentence.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.
      DECIDED OCTOBER 14, 1941. REHEARING DENIED OCTOBER 24, 1941.